ORDER AND JUDGMENT*
HENRY, Circuit Judge.
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
Michael L. Curry, a prisoner under military confinement, appeals from the district court’s denial of his habeas application, filed pursuant to 28 U.S.C. § 2241. We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291. See Gometz v. United States Parole Comm’n, 294 F.3d 1256, 1258 (10th Cir.2002). Our review of habeas claims in connection with military court-martial proceedings is very limited. Lips v. Commandant, United States Disciplinary Barracks, 997 F.2d 808, 810-11 (10th Cir.1993). As did the district court, we consider only whether the claims raised were given full and fair consideration by the military courts. See id.
Appellant raises two main issues on appeal. He contends that his sentence was excessive and illegal because his military contract had expired prior to trial. He also challenges the jurisdiction of the court-martial, alleging violations of service regulations and due process in connection with the order to convene and the referral of his charges for trial. After careful consideration of these claims in light of the record on appeal and applicable law, we conclude that the district court correctly decided these issues. Therefore, for substantially the same reasons as set forth in the district court’s thorough Memorandum and Order, dated November 2, 2001, the judgment of the United States District Court for the District of Kansas is AFFIRMED.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.